MARTIN, J. (dissenting).
The recovery in this action is obviously just. That the defendant was indebted to the plaintiffs to an amount at least equal to the amount of the verdict clearly appears from the evidence. The jury was warranted in finding that the work performed by the defendant was incorrectly classified by the engineer in charge, and that he acted fraudulently and in bad faith in making such classification. The classification having been found to be fraudulent and made in bad faith, it was not binding upon the parties.
I think the evidence of the witness Harvey, which showed that the engineer in charge had classified similar material taken out on the same line as solid rock, while he classified that taken out by the plaintiffs as only 40 per cent, solid rock, was admissible to show that the engineer was acting in bad faith in making such classification.
Nor was the finding of the jury that the signatures to the releases signed by the plaintiffs were obtained fraudulently so far against the weight of evidence as to justify us in granting a new trial. The question whether the plaintiffs’ signatures to such releases were obtained by artifice, and by the fraudulent representations of the defendant that they were only receipts for the money which he paid to the plaintiffs, or whether, as claimed by the defendant, they were read over to the plaintiff Dorwin, and understood by him, was a question of fact for the jury. While upon that question the defendant had the greater number of witnesses, yet the plaintiffs’ testimony was corroborated by circumstances which tended to render it improbable that he would have signed the releases in question unless the alleged fraudulent representations had been made. Upon that question the testimony was conflicting, and it was properly submitted to the jury. It is not enough that this court might have reached a conclusion adverse to that of the jury as to the force and weight of the evidence. A verdict should be set aside, on the ground that it is against the weight of evidence, only where it is so clearly and manifestly against the preponderance of evidence as to furnish proof in itself that the jury was influenced by passion, prejudice, corruption, gross ignorance, or mistake. Applying that rule to this case, it becomes quite obvious that the verdict should not be dis*454turbed. Moreover, if the court were of the opinion that the discretionary power granted to the trial judge to set aside the verdict, as against the weight of evidence, was not properly exercised, and that a new trial should be granted upon that ground, it should be granted only upon the payment of costs by the appellant.
I think the judgment should be affirmed, or if a new trial is to be granted, on the ground that the verdict is against the weight of evidence, it should be upon the payment of costs by the defendant.